Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Restriction Not Required
In this application, the following embodiments are found:
Embodiment 1:	Reproductions 1.1-1.7
Embodiment 2:	Reproductions 2.1-2.7
Embodiment 3:	Reproductions 3.1-3.7
Embodiment 4:	Reproductions 4.1-4.7
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.   Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  
A design claim covers the entire design as a whole.  Unlike an effort to establish a prima facie case of obviousness under 35 USC § 103, the elements of the design are not considered individually under 35 USC § 121.  Designs are indistinct inventions if: (1) the multiple designs have overall appearances with basically the same design characteristics; and (2) the differences between the multiple designs are insufficient to patentably distinguish one design from the other.  Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art.
In this application, the alternate embodiments are directed to the same electric motorcycle. Differences between the designs appear to be alternate methods in illustration, i.e. photograph versus ink line drawings, and to areas of color contrast. In Embodiments 1 and 3, the disclosure relies upon line or ink drawings. In contrast, the disclosure of Embodiments 2 and 4 consist of exclusively photographs or computer-generated images. While the method of illustration is different, the electric motorcycle being illustrated appears the same. Moreover, the scope of protection sought between the embodiments also appear to be the same. The act of disclosing the alternate designs in a different format of illustration does not actually constitute a different design. Additionally, the designs of Embodiments 2 and 4 also show slight differences in the areas of color contrast. Color schemes and applications, in and of themselves, do not create patentably distinct designs. For these reasons, the alternate embodiments are not considered to be patentably distinct.
A claim made up of various patentably indistinct designs may be rejected by applying prior art to any one of the embodiments.  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.  Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above-identified embodiments.
Non-Final Rejection
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or pre-AIA  35 U.S.C. § 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in an electric motorcycle.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of the electric motorcycle portions in which the design is embodied. In particular, the following issues have contributed to an unclear design:
CHARACTER AND CONTOUR OF SURFACES
While surface shading is not required, it may be necessary in particular cases to shade the figures to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article. Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite under section 112. In this application, the three-dimensional appearance for some portions of the electric motorcycle is unascertainable because the character and contouring of their surfaces have not been appropriately defined.
The electric motorcycle in which the claim is embodied consists of surfaces that contour, bend, and slope in various directions. The relative contour and depth between the surfaces are not defined in a clear and meaningful way. The shape is demarcated by several curvilinear lines and subdivided into separate surfaces. The contour and depth between these surfaces have either not been represented or have been represented in an ambiguous way. These forms are highly curvaceous and complicated. However, the simple solid outlines provided merely indicate the edges of a surface and fail to actually define the character and contour of those surfaces. Without a clear understanding of these contours, the design is ambiguous.
In this application, Embodiments 2 and 4 are disclosed using a photographic or computer-generated format of illustrations. This format includes sufficient detailing of contour and depths to ascertain the overall appearances of Embodiments 2 and 4. In contrast, Embodiments 1 and 3 are not disclosed with an adequate level of detail to understand the same.

    PNG
    media_image1.png
    535
    693
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    693
    media_image2.png
    Greyscale

Lines alone only service an idea for where edges are located relatively one another. An understanding of edges is generally sufficient to understand simple shapes and objects, e.g. a box or a structure with generally orthogonal sides. However, this electric motorcycle article is clearly not characterized by planar sides oriented at orthogonal planes. As discussed, its surfaces appear curvaceous and/or contoured. These attributes of contour cannot be defined without appropriate shading or some combination of cross-sectional view.
It is not possible to determine the characteristics of these surfaces. Whether they are contoured, planar and sloped, form a conical structure, form a bowl like structure, or some other combination of attributes have not been clearly represented. Whether a surface is interpreted as being contoured concavely or convexly would have a dramatic effect upon the overall appearance. Similar, whether the surface is contoured at a deep or shallow depth would also have a significant effect. These attributes must be clearly disclosed to fully enabled the design. 
INSUFFICIENT NUMBER OF VIEWS
Since an electric motorcycle is inherently and clearly a three-dimensional shaped article consisting of many three-dimensional shaped parts, a complete set of views is generally needed to understand each aspect of the claim. This would entail that each and every aspect of the electric motorcycle be disclosed with a sufficient number of views, shown from different viewpoints, and with adequate detailing so that their three-dimensional appearance is ascertainable.
Thus, for the claim to be fully enabled, every portion of the electric motorcycle in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, every major and minor part of the electric motorcycle will likely need to be visible in more than a single planar view. However, the right side elevation, rear elevation, and bottom plan views for Embodiments 1 and 3 each disclosed portions of the electric motorcycle that are exclusive to that view. These views are each orthographic planar projections and do not provide any depiction of depth. The views are limited to a two-dimensional representation for the portions they show and require the corroboration of adjacent views to substantiate their three-dimensional form. Without these additional views from different points of orientation, the complete form is uncertain and the claim is rendered as not being enabled.

    PNG
    media_image3.png
    414
    668
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    407
    656
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    412
    578
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    547
    672
    media_image6.png
    Greyscale

The claim has been rejected on the grounds that it is nonenabling and indefinite due to an insufficient drawing disclosure. As discussed above, there are several portions of the electric motorcycle in which protection is sought that have not been disclosed in full, clear, concise, and exact terms. On occasion, the examiner will provide suggestions as to how the figures may be amended to overcome the rejection given. In this instance, it may be possible to overcome the rejection or at least place the application in better form for moving forward by incorporating the following amendments:  (1) appropriately and accurately shade the figures so that the character and contour of all surfaces are clearly represented; (2) broaden the claim to exclude any features and/or portions that are insufficiently represented by a single view showing; (3) either clarify or exclude any other features that are marked as being nonenabling aspects of the claimed design. In making amendments to the claim that would result in either a broadening or narrowing of the scope of protection sought, there must be adequate written description support. Vacating portions of the electric motorcycle along irregular boundaries may not be acceptable. Therefore, care should be exercise to ensure that all changes has clear support under section 112.
Furthermore, applicant should understand and be aware that broadening the scope of protection sought in some embodiments but not others may result in a restriction requirement. A restriction is necessary if the scope asserted between the embodiments are significant to the extent that they no longer share the same inventive concept.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914